Exhibit 10.1 Execution Version SECURED PROMISSORY NOTE July 3, 2017 (the “ Effective Date ”) FOR VALUE RECEIVED, ICP Merger Sub, LLC, a Delaware limited liability company (the “ Merger Sub ” and the “ Initial Maker ”), to be merged with and into Illinois Corn Processing, LLC, a Delaware limited liability company (the “ Target ”), following the consummation of the Merger (as defined in the Merger Agreement referenced below), as Maker, hereby promises to pay to the order of Illinois Corn Processing Holdings Inc. (the “ Payee ”), the original principal sum of THIRTY-TWO MILLION, SIX HUNDRED EIGHTY-SIX THOUSAND, TWO HUNDRED FIFTY-SIX DOLLARS AND FORTY CENTS ($32,686,256.40) (as may be adjusted from time to time pursuant to the terms below, the “ Loan ”) together with interest and any other obligations payable hereunder, in each case in the manner described herein. Certain terms used herein are as defined in Annex A. Further, Pacific Ethanol Central, LLC, a Delaware limited liability company (“
